Citation Nr: 0425960	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
malaria.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO denied entitlement to an 
increased (compensable) evaluation for malaria, and 
entitlement to service connection for bilateral hearing loss 
and a skin disorder.

The veteran had previously been scheduled to provide oral 
testimony before a Veterans Law Judge sitting at the RO in 
October 2002.  He cancelled the scheduled hearing, and 
requested that it be rescheduled.

The matter was previously before the Board in December 2002.  
At that time the veteran's claims were remanded to comply 
with an outstanding Travel Board hearing request.  A hearing 
was scheduled in May 2004.  Notice of the hearing was mailed 
to the address of record and not returned as undeliverable.  
The regularity of the mail is presumed.  The veteran failed 
to appear.  As such, his hearing request is deemed withdrawn. 
38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in December 2001.  While he was provided 
specific notice of the VCAA by letter dated in May 2001, he 
has not been notified of this law's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002).  The RO has not issued a VCAA notice 
letter to the veteran in connection with his current appeal 
which is compliant with Quartuccio, supra.

As such, absent notice of the VCAA and its requirements, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

It is abundantly clear from the CAVC's judicial rulings on 
this subject that providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the CAVC.  



As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The arguments of the veteran and his representative are that 
he suffers from residuals of malaria warranting a compensable 
rating and the he has developed bilateral hearing loss and a 
skin disease as a result of his military service.  

The Board's review of the record discloses that VA did not 
afford the veteran an examination in connection with his 
claims on appeal. 

Accordingly, it is necessary under the VCAA for the veteran 
to be examined for the purpose of having a medical specialist 
express an opinion as to the nature and extent of severity of 
any residuals of malaria which may be present, and whether 
the veteran currently suffers from bilateral hearing loss 
and/or a skin disorder as a result of his active duty 
service.  38 U.S.C.A. § 5103A(d).  

A comprehensive review should be undertaken with opportunity 
for the veteran and his representative to submit additional 
evidence in support of the claims on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for malaria, bilateral 
hearing loss, and a skin disorder since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
examinations of the veteran by a 
specialist in infectious diseases, an 
audiologist, and a dermatologist or other 
available appropriate medical specialists 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of any residuals 
of malaria, and the etiology of any 
bilateral hearing loss and/or a skin 
disorder found on examination and whether 
they are related to the veteran's period 
of active duty service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate medical 
specialist address the following medical 
issues:

The specialist in infectious diseases is 
asked to answer the following questions:




(a)	Whether the veteran has malaria that 
is recently active with one relapse in 
the past year or is an old case with 
moderate disability;
(b)	Whether the veteran has malaria that 
is recently active with 2 relapses in 
the past 6 months or is an old case 
with anemia;
(c)	Whether the veteran has malaria that 
is clinically active so as to require 
intensive treatment, is recently 
active with 3 or more relapses over 
the past 6 months, or is an old case 
with marked general impairment of 
health;
(d)	Whether the veteran has malaria that 
is clinically active so as to require 
hospital treatment for a contemplated 
or elapsed period of 14 days or more, 
or with a combination of cerebral 
symptoms, enlarged spleen, anemia or 
other severe symptoms.

The audiologist must address the 
following medical issues:

Is it at least as likely as not that any 
hearing loss found on examination is 
related to service eon any basis, or if 
preexisting service, was aggravated 
thereby?

The dermatologist is asked to answer the 
following questions:

Is it at least as likely as not that any 
skin disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?



Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased (compensable) rating for 
malaria, and service connection for 
bilateral hearing loss and a skin 
disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


